 1                                              THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
     MICHAEL MOI, an individual,
 9                                           No. 2:17-cv-00853-RSL
                        Plaintiff,
10                                           MOTION TO FILE DOCUMENTS UNDER
             v.                              SEAL (MOI’S RESPONSIVE FILINGS)
11
     CHIHULY STUDIO, INC., a Washington      NOTE ON MOTION CALENDAR:
12   corporation; DALE CHIHULY,              March 1, 2019
     individually and as a married person;
13   LESLIE CHIHULY, individually and as a
     married person,
14
                        Defendants.
15
     CHIHULY INC., a Washington
16   corporation; and DALE CHIHULY,
     individually,
17
                        Counterclaim-
18                      Plaintiffs,
19           v.
20   MICHAEL MOI, an individual,
21                      Counterclaim-
                        Defendant
22

23

24

25

26
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL)                                     Perkins Coie LLP
                                                            1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
                                                                Phone: 206.359.8000
     LEGAL143272490.5                                            Fax: 206.359.9000
 1
                                         I.     INTRODUCTION
 2
             On Wednesday, February 6, after failing to timely oppose Defendants Motion to File
 3
     Documents Under Seal (Dkt. # 80) (the “Prior Motion to Seal”), Plaintiff Moi (“Moi”) publicly
 4
     filed a response that openly discusses the same confidential information that was the subject of
 5
     that motion. That same day and shortly after Moi’s public filing, the Court granted the Prior
 6
     Motion to Seal. Also that same day, Defendants contacted Moi to address the issue, but Moi
 7
     refused to withdraw his public filings, arguing that he had no obligation to respect either the
 8
     Prior Motion to Seal, or the Court’s subsequent order sealing the information at issue. Although
 9
     Moi temporarily relented and tentatively agreed to replace his public filings with properly
10
     redacted versions, he subsequently withdrew this offer, asserting his right to “leverage” the
11
     Confidential Information “against [Defendants]” and threatening that Defendants “are about to
12
     pay a high price[.]” Moi filed another declaration this morning. Dkt. # 104.
13
             Defendants now move for relief for this Court, and an order sealing Moi’s public filings
14
     in a manner consistent with this Court’s prior orders. This motion is supported by the
15
     declaration of William C. Rava (“Rava Decl.”), the exhibits attached thereto, and the records in
16
     this case. Proposed redactions for Moi’s filings are attached as Exhibits B-E to the Rava
17
     Declaration.
18
                                          II.    BACKGROUND
19
             On January 24, 2019, Defendants filed a Motion for Protective Order (Dkt. # 82) (the
20
     “PO Motion”) in order to prevent Moi from accessing its sensitive, and irrelevant, confidential
21
     documents, as well as documents covered by the attorney client privilege (the “Confidential
22
     Information”). In connection with the PO Motion, Defendants filed the Prior Motion to Seal to
23
     keep details and discussion of these materials out of the public record. Moi did not timely
24
     oppose either motion, and, on February 6, the Court granted the Prior Motion to Seal. Dkt. # 98.
25

26

     MOTION TO FILE DOCUMENTS UNDER SEAL                                       Perkins Coie LLP
     (No. 2:17-cv-00853-RSL)– 1                                           1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     LEGAL143272490.5                                                          Fax: 206.359.9000
 1           While the Prior Motion to Seal was still pending—and several hours before the Court
 2   granted it—Moi publicly filed his responses to these motions (“the Responses”), which disclosed
 3   much of the Confidential Information that Defendants sought to maintain under seal. Dkt. ## 93,
 4   94, 95 & 96.1
 5           Defendants promptly contacted Moi when they realized that Moi had publicly filed the—
 6   now sealed—Confidential Information. Rava Decl. ¶ 2. Specifically, Defendants requested that
 7   Moi “confirm that you will immediately withdraw your public filings and re-file redacted copies
 8   consistent with the Court’s sealing order.” Rava Decl., Ex. A at 10. Moi refused, claiming that
 9   he did not learn about the Confidential Information from Defendants and—notwithstanding the
10   Prior Motion to Seal, and this Court’s subsequent order sealing the information—he was entitled
11   to file the Confidential Information publicly. Id. at 8-10.
12           Defendants held a telephonic conference with Moi later that day, Thursday, February 7.
13   Rava Decl. ¶ 3. Among other things, Defendants explained that Moi’s purported independent
14   knowledge of the Confidential Information did not give him a right to publicly file sealed court
15   documents and, if he believed such knowledge was a basis for unsealing the material, he should
16   have—but did not—raise the issue in opposition to the Prior Motion to Seal. Id., Ex. A at 5.
17   Defendants further explained that, pursuant to LCR 5, because Moi knew that Defendants
18   considered this information confidential (both from the substance of the Motion to Seal, and the
19   parties’ pre-filing communications), he should have filed the information under seal, and given
20   Defendants an opportunity to justify maintaining it as such. Id.
21           Following the parties’ conference, on Friday, February 8, Defendants sent Moi proposed
22   redactions for the Responses, and Moi tentatively agreed to replace the public filings with
23   redacted versions, though he maintained that he had no obligation to do so. Rava Decl. ¶ 4. Moi
24   represented that he had contacted the Court to seal the Responses until the redacted versions
25

26           1
               The Declaration of Doyle LaCount (Dkt. # 97) does not contain any references to the Confidential
     Information. Defendants, therefore, do not request that the Court seal this document.
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 2                                                            Perkins Coie LLP
                                                                                      1201 Third Avenue, Suite 4900
                                                                                        Seattle, WA 98101-3099
                                                                                           Phone: 206.359.8000
     LEGAL143272490.5                                                                       Fax: 206.359.9000
 1   could be filed, and that the Court had agreed to do so. Id. Defendants called the Court and
 2   confirmed that it intended to seal the public filings. Id.
 3           Later on Friday, February 8, Defendants filed a Supplemental Reply In Support of
 4   Motion for Protective Order (the “Reply”) arguing (among other things) that, in addition to
 5   Moi’s failure to identify a legitimate purpose for the Confidential Information’s disclosure, his
 6   public disclosure of the Confidential Information in the face of the Prior Motion to Seal that
 7   same information demonstrated that Moi should not be granted access to it. Dkt. # 101.
 8           The following day, Saturday, February 9, Moi wrote Defendants to say that he considered
 9   the Reply to be a “personal attack,” that he was entitled to “leverag[e] his right to publicize
10   independently obtained information against [Defendants],” and that his “agreement to redact
11   [his] filings is withdrawn.” Rava Decl., Ex. A at 1. He concluded, saying that Defendants are
12   “about to pay a high price for this behavior.” Id. Apparently further to that threat, Moi filed a
13   supplemental declaration on Monday, February 11. See Dkt. # 104 ¶ 1.
14           To date, the Responses have not been sealed.
15                                       III.     CERTIFICATION
16           Pursuant to LCR 5(g)(3)(A), counsel for Defendants certifies that they have met and
17   conferred with Plaintiff’s counsel regarding the need for this motion. Rava Decl. ¶ 3. This
18   attempt was unavailing. Id. at ¶¶ 3-4.
19                                          IV.     ARGUMENT
20           The material sought to be sealed includes references to and discussion of the same
21   information that Defendants requested remain under seal, and that the Court has now sealed on
22   two occasions. Dkt. ## 19, 55, 80, 99. The basis for sealing this information was explained in
23   the Prior Motion to Seal (Dkt. # 80), and has been accepted by this Court. Dkt. ## 98, 99.
24           LCR 5(g)(2) provides that where a party files a document under seal, supported by a
25   proper motion, “[t]he document will be kept under seal until the court determines whether it
26   should remain sealed.” Defendants, therefore, had a right to maintain the Confidential
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 3                                                Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL143272490.5                                                           Fax: 206.359.9000
 1   Information under seal pending resolution of the Prior Motion to Seal. By discussing the
 2   Confidential Information in a publicly filed response to the Prior Motion to Seal (as well as in
 3   response to the underlying PO Motion), Moi took the decision of whether to seal this information
 4   out of the Court’s hands. Moi’s decision to do so is not only inconsistent with his obligations
 5   under LCR 5(g), but runs afoul of this Court’s subsequent order sealing the information. Dkt. ##
 6   98, 99. Moi’s public filing of the Confidential Information is improper and, if uncorrected, will
 7   be highly prejudicial to Defendants.
 8           Pursuant to LCR 5(g)(5), if Moi could not “avoid including confidential information” in
 9   his opposition he was required to “redact the confidential information from the [publicly filed
10   opposition] . . . and . . . file the unredacted . . . opposition . . . under seal[.]” Moi knew that
11   Defendants considered the information confidential because it was clear from the face of the
12   Prior Motion to Seal, and because Defendants made this clear in pre-filing communications.
13   Indeed, the basis for Defendants’ objection to the Confidential Information’s production was that
14   it was confidential and irrelevant. See generally Dkt. # 82. Moi’s purported independent
15   knowledge does not constitute a basis for disregarding Defendants’ request to seal the
16   information, or the Court’s subsequent order sealing it. If Moi believed his knowledge did
17   provide such a basis, he should have properly raised this argument in opposition to the Prior
18   Motion to Seal. He did not. Again, Moi’s decision to publicly file this confidential, and now
19   sealed, information was improper and must be corrected.
20                                          V.      CONCLUSION
21           For the reasons expressed in the Prior Motion to Seal (Dkt. #80), good cause exists to seal
22   the Confidential Information contained in the Responses. The Court should, therefore GRANT
23   Defendants’ motion, seal docket entries ## 93-96 and file the redacted versions of these
24   documents attached as Exhibits B-E of the Rava Declaration.
25

26
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 4                                                  Perkins Coie LLP
                                                                             1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     LEGAL143272490.5                                                             Fax: 206.359.9000
 1

 2   DATED: February 11, 2019              s/ Harry H. Schneider, Jr., WSBA No. 9404
                                           HSchneider@perkinscoie.com
 3                                         William C. Rava, WSBA No. 29948
                                           WRava@perkinscoie.com
 4                                         Ian D. Rogers, WSBA No. 46584
                                           IRogers@perkinscoie.com
 5                                         Perkins Coie LLP
                                           1201 Third Avenue, Suite 4900
 6                                         Seattle, WA 98101-3099
                                           Telephone: 206.359.8000
 7                                         Facsimile: 206.359.9000
 8                                         Attorneys for Defendants Chihuly, Inc., Dale
                                           Chihuly and Leslie Chihuly and Counterclaim-
 9                                         Plaintiffs Chihuly, Inc. and Dale Chihuly
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 5                                Perkins Coie LLP
                                                           1201 Third Avenue, Suite 4900
                                                             Seattle, WA 98101-3099
                                                               Phone: 206.359.8000
     LEGAL143272490.5                                           Fax: 206.359.9000
 1                                    CERTIFICATE OF SERVICE
 2
             I certify that on February 11, 2019, I caused the foregoing to be served on the following
 3
     attorney(s) of record by the method(s) indicated:
 4
     Lincoln C. Beauregard                                  Via U.S. Mail, 1st Class, Postage Prepaid
 5   Evan T. Fuller                                         Via Hand Delivery
     Connelly Law Offices                                   Via Overnight Delivery
 6   2301 North 30th Street                                 Via Facsimile
     Tacoma, WA 98403                                    _X Via ECF
 7   lincolnb@connelly-law.com
     efuller@connelly-law.com
 8
             I certify under penalty of perjury that the foregoing is true and correct.
 9
             DATED this 11th day of February, 2019.
10

11                                                  s/ Harry H. Schneider, Jr.
                                                    HSChneider@perkinscoie.com
12                                                  Perkins Coie LLP
                                                    1201 Third Avenue, Suite 4900
13                                                  Seattle, WA 98101-3099
14

15

16

17

18

19

20

21

22

23

24

25

26
     MOTION TO FILE DOCUMENTS UNDER SEAL
     (No. 2:17-cv-00853-RSL) – 6                                                 Perkins Coie LLP
                                                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     LEGAL143272490.5                                                           Fax: 206.359.9000
